DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on March 22, 2021. Claims 1-6, 8-12, and 14-20 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the drawings is maintained and modified as necessitated by the amendments.
	The objection to the specification is withdrawn in view of Applicant’s amendment.
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejections of claims 7 and 13 are obviated by Applicant’s cancellation.
	The rejection of claims 3, 6, and 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	The rejection of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) and further in view of Huo et al. (US 2020/0110052 A1) is withdrawn in view of Applicant’s amendment.
	All other rejections are maintained and modified as necessitated by the amendments.
	New objections to the claims are necessitated by the amendments.
under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Drawings
The drawings received on March 22, 2021 are objected to because in Fig. 2B, it is unclear what the reference character 222 near the top of Fig. 2B represents since it is not the gasket. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  in lines 19-20 of the claim, “the absence of chloride ions” should read “an absence of the chloride ions” for consistency and proper antecedent basis.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 17 of the claim, “the absence of chloride ions” should read “an absence of the chloride ions” for consistency and proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claim 1 recites the limitations “a counter electrode, configured to indicate a value of a current” in line 7 of the claim and “the value of the counter electrode indicates no current” in lines 12-13 of the claim. The specification does not contain support for the counter electrode indicating a value of a current or no current. Instead, the instant specification discloses that an output current is produced via the counter electrode, and then the output current is provided by the counter electrode to the processor such that the processor receives an indication of the output 
Claim 9 recites the limitations “a counter electrode, configured to indicate a value of a current” in lines 8-9 of the claim and “the value of the counter electrode indicates no current” in line 19 of the claim. The specification does not contain support for the counter electrode indicating a value of a current or no current. Instead, the instant specification discloses that an output current is produced via the counter electrode, and then the output current is provided by the counter electrode to the processor such that the processor receives an indication of the output current (see para. [0026], [0031] of the instant US PGPub). The counter electrode itself does not indicate current. Applicant is required to cancel the new matter in reply to this Office Action. Claims 10-12 and 14-18 are rejected as dependent thereon.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the current" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) (references herein made with respect to English Machine Translation) and further in view of Huo et al. (US 2020/0110052 A1), as evidenced by Applicant’s specification with respect to claims 4-5 and 15-16.
Regarding claim 1, Gronowski teaches a concentration measuring device (a device for measuring a concentration in aqueous media, para. [0001]) comprising:
a first portion comprising a reference electrode (an upper section comprising a silver/silver chloride reference electrode 1, Drawing, para. [0021]); and
a second portion adjacent the first portion (a lower section adjacent the upper section, Drawing, para. [0020], [0022]), the second portion comprising:
a measuring electrode (the lower section comprising a measuring electrode 7, Drawing, para. [0020]); and
a counter electrode (the lower section is formed by a cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the protruding part of the stainless steel counter electrode 5 to read on the counter electrode).
The limitations “chloride concentration measuring,” “hold a reference solution,” “contact the reference solution,” “receive sample water at a flow rate,” “contact the sample water,” “indicate a value of a current produced in the sample water,” and “a constant voltage is controlled to be maintained, in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode, such that: the value of the counter electrode indicates no current in an absence of chloride ions in the sample water; and the current, produced in the sample water, is linearly proportional to an amount of the chloride ions in the sample water” are intended use and functional limitations. Examiner notes that “reference solution” and “sample 
Examiner further notes that Gronowski teaches the device for measuring a concentration in aqueous media (para. [0001]), the concentration being of dissolved hydrogen (para. [0001]). Gronowski fails to teach a chloride concentration measuring device. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 107 (Fig. 2, para. [0030]-[0034]), the amperometric sensor 100 measuring a concentration of chloride in the medium 113 based on a current flow between the reference electrode 107 and the measuring electrode 121 (Fig. 2, para. [0030], [0032], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the measuring electrode of Gronowski with the chlorided silver measuring electrode of Huo in order to yield the predictable result of measuring a concentration of a target analyte in a medium based on a current (Huo, Fig. 2, para. [0032], [0036]). MPEP § 2143(I)(B). Therefore, the device of Modified Gronowski is capable of the recitation “chloride concentration measuring.”
Examiner further notes that Modified Gronowski teaches that the upper section is filled with an electrolyte (Drawing, para. [0021]), so the upper section is capable of the recitation “hold 
Regarding claim 2, Modified Gronowski teaches wherein the second portion comprises a wall formed of a conductive material and the counter electrode is electrically coupled to the wall (the lower section is formed by the cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the hollow cylindrical part of the stainless steel counter electrode 5 to read on the conductive wall, and the protruding part of the stainless steel counter electrode 5 to read on the counter electrode electrically coupled to the wall, see Drawing).
Regarding claim 3, Modified Gronowski teaches wherein the second portion further comprises a temperature sensor (the lower section comprises a temperature sensor 6, Drawing, para. [0020], [0030]).
The limitation “sense a temperature of the sample water in the second portion” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the temperature sensor 6 detects temperature dependencies of the measurement signal (Drawing, para. [0030]), so the temperature sensor is capable of the recitation “sense a temperature of the water in the second portion.”
Regarding claim 4, Modified Gronowski teaches wherein the reference solution comprises material (the electrolyte may be a potassium chloride solution, Drawing, para. [0021]).

Examiner further notes that Modified Gronowski teaches that the reference electrode 1 is a silver/silver chloride electrode and that the electrolyte is a potassium chloride solution (Drawing, para. [0021]; Applicant’s instant specification lists a chloride solution as a material that allows the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current, see para. [0027] of the instant specification), so the potassium chloride solution is capable of the recitation “allows the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current.”
Regarding claim 5, Modified Gronowski teaches wherein a surface of the measuring electrode comprises material (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra).
The limitation “causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A 
Examiner further notes that Modified Gronowski teaches that the measuring electrode is a chlorided silver (Huo, Fig. 2, para. [0033], see modification supra; Applicant’s instant specification lists silver chloride as a material that causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water, see para. [0022], [0026], [0029], [0040] of the instant specification), so the chlorided silver is capable of the recitation “causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water.”
Regarding claim 8, Modified Gronowski teaches a diaphragm extending between the reference solution in the first portion and the second portion (a diaphragm 4 separates the electrolyte in the upper section from the lower section, Drawing, para. [0022]).
The limitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the diaphragm 4 separates the electrolyte in the upper section from the aqueous media in the lower section (Drawing, para. 
Regarding claim 9, Gronowski teaches an apparatus (a flow apparatus, Drawing, para. [0019]-[0020]), the apparatus comprising:
a concentration measuring device (a measuring cell for measuring a concentration in aqueous media, para. [0001], [0020]) comprising:
a first portion comprising a reference electrode (an upper section comprising a silver/silver chloride reference electrode 1, Drawing, para. [0021]); and
a second portion adjacent the first portion (a lower section adjacent the upper section, Drawing, para. [0020], [0022]), the second portion comprising a measuring electrode (the lower section comprising a measuring electrode 7, Drawing, para. [0020]) and a counter electrode (the lower section is formed by a cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the protruding part of the stainless steel counter electrode 5 to read on the counter electrode); 
a power supply (a potentiostat, para. [0024]); and 
a processor (an electronic circuit, para. [0028]).
The limitations “for determining water chloride concentration,” “chloride concentration measuring,” “hold a reference solution,” “contact the reference solution,” “receive sample water at a flow rate,” “contact the sample water,” “indicate a value of a current produced in the sample water,” “control the power supply to maintain a constant voltage, in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode such that: an 
Examiner further notes that Gronowski teaches the flow apparatus comprising the measuring cell for measuring a concentration in aqueous media (para. [0001], [0019]-[0020]), the concentration being of dissolved hydrogen (para. [0001]). Gronowski fails to teach that the apparatus is for determining water chloride concentration, and that the apparatus comprises a chloride concentration measuring device. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 107 (Fig. 2, para. [0030]-[0034]), the amperometric sensor 100 measuring a concentration of chloride in the medium 113 based on a current flow between the reference electrode 107 and the measuring electrode 121 (Fig. 2, para. [0030], [0032], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the measuring 
Examiner further notes that Modified Gronowski teaches that the upper section is filled with an electrolyte (Drawing, para. [0021]), so the upper section is capable of the recitation “hold a reference solution.” Modified Gronowski also teaches that the reference electrode 1 is inserted into the electrolyte (Drawing, para. [0021]), so the reference electrode is capable of the recitation “contact the reference solution.” Modified Gronowski also teaches that the lower section receives the material to be measured in the aqueous media by flowing through a pipe 17 at a flow rate determined by a flow meter 8 (Drawing, para. [0020], [0022]-[0024], [0029]), so the lower section is capable of the recitation “receive sample water at a flow rate.” Modified Gronowski also teaches that the measuring electrode is inserted in the lower section (Gronowski, Drawing, para. [0020], Huo, Fig. 2, para. [0033], see modification supra), so the measuring electrode is capable of the recitation “contact the sample water.” Modified Gronowski also teaches that the counter electrode 5 is part of the 3-electrode measuring system and that an electrical current occurs in the measuring cell (para. [0005], [0010], [0023], [0026]), so the counter electrode is capable of the recitation “indicate a value of a current produced in the sample water.” Modified Gronowski also teaches that the electronic circuit is electrically coupled to measuring cell which is electrically coupled to the potentiostat (Drawing, para. [0023]-[0024], [0026], [0028]), and that the potential of the measuring electrode is regulated to a constant value with the reference 
Regarding claim 10, Modified Gronowski teaches a temperature sensor coupled to the second portion (a temperature sensor 6 is attached to the lower section, Drawing, para. [0030]).
The limitations “sense a temperature of the sample water in the second portion” and “determine the chloride concentration of the sample water based on the sensed temperature” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 
Examiner further notes that Modified Gronowski teaches that the temperature sensor 6 detects temperature dependencies of the measurement signal (Drawing, para. [0030]), so the temperature sensor is capable of the recitation “sense a temperature of the sample water in the second portion.” Modified Gronowski also teaches that the temperature sensor 6 is connected to the electronic circuit such that temperature dependencies of the measurement signal can be detected and compensated if necessary for converting the measurement signal into a value proportional to the chloride concentration (Gronowski, Drawing, para. [0028] & [0030], Huo, Fig. 2, para. [0036], see modification supra), so the electronic circuit is capable of the recitation “determine the chloride concentration of the sample water based on the sensed temperature.”
Regarding claim 11, Modified Gronowski teaches a temperature sensor disposed along a sample water pathway (a temperature sensor 6 is attached to the lower section which includes a pathway for the aqueous media, Drawing, para. [0030], so Examiner interprets the temperature sensor 6 to be disposed along the pathway for the aqueous media).
The limitations “sense a temperature of the sample water in the second portion” and “determine the chloride concentration of the sample water based on the sensed temperature” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a 
Examiner further notes that Modified Gronowski teaches that the temperature sensor 6 detects temperature dependencies of the measurement signal (Drawing, para. [0030]), so the temperature sensor is capable of the recitation “sense a temperature of the sample water in the second portion.” Modified Gronowski also teaches that the temperature sensor 6 is connected to the electronic circuit such that temperature dependencies of the measurement signal can be detected and compensated if necessary for converting the measurement signal into a value proportional to the chloride concentration (Gronowski, Drawing, para. [0028] & [0030], Huo, Fig. 2, para. [0036], see modification supra), so the electronic circuit is capable of the recitation “determine the chloride concentration of the sample water based on the sensed temperature.”
Regarding claim 12, Modified Gronowski teaches a flow meter coupled to a sample water inlet of the chloride concentration measuring device (a flow meter 8 is coupled to an inlet of the measuring cell via the pipe 17, Drawing, para. [0020], [0029]).
The limitations “receive the sample water,” “sense flow amounts of the sample water over time,” “calculate the flow rate of the sample water from the flow amounts sensed over time,” and “determine the chloride concentration of the sample water based on the flow rate” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 14, Modified Gronowski teaches the counter electrode (the cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]).
The limitation “pass the current in the sample water from the chloride concentration measuring device to the processor” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the counter electrode 5 is a part of the three-electrode measuring system that delivers the electric current to the electronic 
Regarding claim 15, Modified Gronowski teaches wherein the reference electrode and the reference solution comprise materials (the reference electrode 1 is a silver/silver chloride electrode, and the electrolyte may be a potassium chloride solution, Drawing, para. [0021]).
The limitation “allow the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the reference electrode 1 is a silver/silver chloride electrode and that the electrolyte is a potassium chloride solution (Drawing, para. [0021]; Applicant’s instant specification lists silver and silver-chloride as materials that allow the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current, see para. [0027] of the instant specification), so the silver/silver chloride electrode and the potassium chloride solution are capable of the recitation “allow a constant voltage to be applied across the measuring electrode and the reference electrode without passing any current.”
Regarding claim 16, Modified Gronowski teaches wherein a surface of the measuring electrode comprises material (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra). 
The limitation “causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the measuring electrode is a chlorided silver (Huo, Fig. 2, para. [0033], see modification supra; Applicant’s instant specification lists silver chloride as a material that causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water, see para. [0022], [0026], [0029], [0040] of the instant specification), so the chlorided silver is capable of the recitation “causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water.”
Regarding claim 17, Modified Gronowski teaches wherein the material of the surface of the measuring electrode comprises silver chloride (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra).
Regarding claim 18, Modified Gronowski teaches a diaphragm extending between the reference solution in the first portion and the second portion (a diaphragm 4 separates the electrolyte in the upper section from the lower section, Drawing, para. [0022]).
The limitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the diaphragm 4 separates the electrolyte in the upper section from the aqueous media in the lower section (Drawing, para. [0022]), and that the potential of the measuring electrode can be regulated to a constant value with the reference electrode via the diaphragm 4 (Drawing, para. [0024]), so the diaphragm is capable of the recitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution.” 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) (references herein made with respect to English Machine Translation) and further in view of Huo et al. (US 2020/0110052 A1), as evidenced by Applicant’s specification with respect to claim 5, as applied to claim 5 above, and further in view of Battaglia et al. (US 4,199,412 A), as evidenced by Applicant’s specification with respect to claim 6.
Regarding claim 6, Modified Gronowski teaches the measuring electrode (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra). Modified Gronowski fails to teach wherein a protective material comprising of an electrochemically inert, hydrophobic plastic is disposed on the surface of the measuring electrode. However, Battaglia teaches a halide ion-sensitive device (abstract) like that of Modified Gronowski. Battaglia teaches a chloride ion-sensitive silver/silver chloride electrode coated with a cellulose acetate overlayer (Fig. 1, col. 2, lns. 28-35, col. 4, lns. 45-63, col. 6, lns. 27-29). As evidenced by Applicant’s specification, an electrochemically inert, hydrophobic elastic is acetate (see para. [0029] of the instant US PGPub). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chlorided silver measuring electrode of Modified Gronowski to be coated with a cellulose acetate overlayer as taught by Battaglia because it reduces interference by other materials in the solution and provides physical protection against abrasion of fragile silver halide layers (Battaglia, col. 5, lns. 35-47, col. 6, lns. 27-49).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) (references herein made with respect to English Machine Translation) and further in view of Huo et al. (US 2020/0110052 A1) and further in view of Blanke (US 4,230,554 A).
Regarding claim 19, Gronowski teaches a method of determining water concentration (measuring a concentration in aqueous media using a measuring electrode, para. [0001]), the concentration being of dissolved hydrogen (para. [0001]). Gronowski fails to teach a method of determining water chloride concentration. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 
Modified Gronowski teaches receiving, at a flow rate, sample water at a portion of a chloride concentration measuring device (a lower section of a measuring cell receives the material to be measured in the aqueous media by flowing through a pipe 17 at a flow rate determined by a flow meter 8, Drawing, para. [0020], [0022]-[0024], [0029]);
controlling a constant voltage to be applied across (the potential of the measuring electrode is regulated to a constant value with the reference electrode by means of a potentiostat, Drawing, para. [0024]):
a measuring electrode, disposed in the portion and electrically connected to the sample water flowing in the portion (the chlorided silver measuring electrode is disposed in the lower section and is electrically connected to the aqueous media flowing in the lower section, Gronowski, Drawing, para. [0020], [0023]-[0024], Huo, Fig. 2, para. [0033], see modification supra), and
a reference electrode disposed in another portion of the chloride concentration measuring device which is adjacent the portion and holds a reference solution contacting the reference electrode (the reference electrode 1 is disposed in an upper section of the measuring cell which is 
Modified Gronowski is silent with respect to the value of the constant voltage, and therefore fails to teach controlling the constant voltage to be maintained, in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode. However, Blanke teaches an apparatus for measuring chloride in samples including electrodes for amperometry (abstract) like that of Modified Gronowski. Blanke teaches that a voltage of 100 mv is applied across amperometric electrodes, and a current is measured which is a measure of the sample chloride concentration (col. 3, lns. 28-30, 57-60). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the constant voltage of Modified Gronowski to be around 100 mV as taught by Blanke in order to yield the predictable result of determining chloride concentration based on the current generated when applying the constant voltage (Blanke, col. 3, lns. 28-30, 57-60). Additionally, generally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP § 2144.05(I).
Modified Gronowski teaches that an indication of a value of the current, produced in the sample water in response to the constant voltage, is linearly proportional to an amount of chloride ions in the sample water (the electric current is produced across the measuring electrode and the counter electrode in response to the constant voltage, the electric current being proportional to the concentration of chloride in the material to be measured, wherein the relationship between the concentration and electric current is viewed as linear within wide limits, Gronowski, Drawing, para. [0005], [0010], [0023]-[0024], [0026]-[0027], Huo, Fig. 2, para. [0036], see modification supra); and

determining a chloride concentration of the sample water based on the current in the sample water (determining a chloride concentration of the aqueous media based on the current produced, the current being proportional to the concentration of chloride in the aqueous media to be measured, Gronowski, Drawing, para. [0024], [0026], [0028], Huo, Fig. 2, para. [0036], see modification supra).
Regarding claim 20, Modified Gronowski teaches wherein the constant voltage is applied simultaneous with the receiving of the sample water at the portion of the chloride concentration measuring device (the aqueous media to be measured is flowed through the lower section of the measuring cell, and the potential of the measuring electrode is regulated to a constant value with the reference electrode so that the flowing aqueous media reacts with the measuring electrode, Drawing, para. [0010], [0023]-[0024]; the concentration is detected based on the flow rate while the aqueous media flows past the measuring electrode, para. [0010], [0028]-[0029], so the constant voltage is also applied while the aqueous media flows past the measuring electrode).
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner further notes that Modified Gronowski teaches that the electronic circuit receives a produced electric current across the measuring electrode and the counter electrode which is proportional to the concentration of chloride in the material to be measured, wherein the relationship between the concentration and electric current is viewed as linear within wide limits (Gronowski, Drawing, para. [0005], [0010], [0023], [0026]-[0028], Huo, Fig. 2, para. [0036], see modification supra), so the electronic device is capable of the recitation “an indication of the value of the current, produced in the sample water in response to the constant voltage, is linearly proportional to an amount of chloride ions in the sample water; and the value of the counter electrode indicates no current in the absence of chloride ions in the sample water.”
In the arguments presented on pages 15-16 of the amendment, Applicant argues that the limitation "the constant voltage is maintained in a range of about 130 mV to about 250 mV" is not an intended use limitation. Applicant asserts that the claim does not merely recite that the apparatus is intended for determining water chloride concentration. Applicant asserts that the processor controls the power supply to maintain a constant voltage in target voltage range of 130 
Examiner respectfully disagrees. Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP § 2114(II). In this case, the limitations in the claim are with respect to the manner in which the claimed apparatus is intended to be employed, and thus are intended use and functional limitations. In response to applicant's argument that neither Gronowski nor Huo teach the claimed voltage range, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Gronowski teaches that the potential is regulated to a constant value (para. [0024]), and therefore is capable of maintaining the constant voltage in a target voltage range of 130 mV to 250 mV. 
In the arguments presented on page 16 of the amendment, Applicant argues that the device in Gronowski uses a silver chloride reference electrode and a platinum measuring electrode for measuring the concentration of dissolved hydrogen, so if the claimed target voltage range in the present application was used in Gronowski, the measurement of the hydrogen concentration would be inaccurate because the electrochemical reaction would produce excess current. Applicant asserts that even if Gronowski disclosed a target voltage range, Gronowski 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the rejection and modification supra, Examiner substituted the measuring electrode of Gronowski with the chlorided silver measuring electrode of Huo, so Modified Gronowski comprises the chlorided silver measuring electrode which would react with chloride ions in the water sample to generate a current proportional to the concentration of chloride ions (see modification supra).
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot in light of new grounds of rejection. Prior art Blanke now relied upon for the feature of controlling the constant voltage to be maintained in a target voltage range of 130 mV to 250 mV as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1795